Dewey, J.
We perceive no ground for maintaining this action. The payment was made with full knowledge of all the facts in the case, and ignorance of the law, if it existed, will not give the plaintiffs a right of action, they having made the payment voluntarily, and not under compulsion. These principles are familiar, and have been often applied. Benson v. Monroe *3947 Cush. 125. Forbes v. Appleton, 5 Cush. 115. Brisbane v. Dacres, 5 Taunt. 144.
The present case is entirely different from that of a payment to a tax collector clothed with legal process to enforce payment, and where the party has no day in court to be heard on his defence, before the levy of a warrant of distress.
The plaintiffs here voluntarily sought and obtained a privilege, and enjoyed it during the term of their license. They elected to take it, knowing that the city claimed therefor the sum they paid, as the just and proper sum to be paid therefor. They could have been subjected to no penalties for breach of the by-laws of the city in the use of their wagons, without a full op portunity to contest their legality. Their case is not one where the money can be recovered back on the ground of duress.
The fact that the money was paid to the defendants under protest does not affect the case, where the payment was made under circumstances like the present.

Judgment on the verdict for the defendants.